Exhibit 10.4

 
 

AGREEMENT





          THIS AGREEMENT (the "Agreement") is made and entered into as of
September 2, 2002 (the "Effective Date") between United Air Lines, Inc. ("UA")
and UAL Corporation ("UAL", UA and UAL sometimes collectively referred to as
"United") and Rono J. Dutta residing at 1044 Mohawk Road, Wilmette, Illinois
60091 (sometimes referred to as "Executive").

          WHEREAS, Executive has served and is presently serving as an officer
of UA (such position is hereinafter referred to as the "Executive Position"),
and may hold various other positions and directorships with UA, UAL, or
subsidiaries or affiliates thereof;

          WHEREAS, Executive wishes to terminate his employment with United;

          WHEREAS, United wishes to retain certain limited services of
Executive, and Executive wishes to provide said services to United, in
accordance with the terms and conditions set forth herein; and

          WHEREAS, Executive has agreed in this Agreement to provide such
services and to release United from certain liabilities, as set forth in this
Agreement, arising out of Executive's ceasing to serve in the Executive
Position;

          NOW, THEREFORE, it is agreed by and between United and Executive as
follows:

          1.    Relinquishment of Title; Continued Employment.  Executive hereby
ceases to serve in the Executive Position, effective as of the Effective Date. 
Thereafter, Executive will continue to be actively employed by United, but
Executive will perform services for United by being "on call", including
testifying on behalf of United and consulting with executives of United, and
subject to such other assignments consistent with Executive's experience and
reasonably acceptable to Executive as may be reasonably requested by either the
person who is Executive's supervisor immediately prior to the Effective Date
(the "Supervisor") or the Supervisor's successor, provided, however, that such
"on call" services will be scheduled so as not to interfere unreasonably with
Executive's business or personal affairs; and will not exceed five days in any
calendar month or fifteen days in any calendar year.  Except as otherwise
provided in Paragraphs 2, 4 and 6, nothing in this Agreement shall restrict or
limit Executive's right to be employed by others or to be self-employed during
the Term (as defined in Paragraph 2 below) or deprive Executive of his right to
benefits (as specified in Paragraph 3(C) below) during the Term.

          2.    Time Period of Employment; Retirement.  A.   United agrees to
employ Executive and Executive agrees to be employed by United on the basis
stated in Paragraph 1 from the Effective Date through the earlier of (i) 11:59
p.m. of August 31, 2006, or (ii) the termination of this Agreement and
Executive's employment pursuant to Paragraph 4 hereof (such period, the "Term").

          B.      At the end of the Term, Executive shall be deemed to have
retired as an active officer of UA for purposes of United's employee benefit
plans, including, but not limited to, retiree medical plans and retiree travel
policies (collectively, the "United Benefit Plans") in accordance with the terms
of each United Benefit Plan.  Notwithstanding the foregoing, if the Term ends
pursuant to Paragraph 2(A)(ii) above, by virtue of the operation of Paragraph 4
below, Executive shall not be deemed to have retired at the end of the Term for
purposes of the United Benefit Plans but, in the case of paragraph 4(i),
Executive's beneficiaries will have the benefits accorded to the beneficiaries
of an active officer who dies.  The Term will not end in the event Executive
becomes disabled such that he would qualify for long term disability benefits
under the terms of any long-term disability plan or program of United whether or
not he is covered by such plan or program.  Notwithstanding any other provision
hereof, Executive's qualification for retirement with respect to the Equity
Plans and the Other Grants (each as defined in Paragraph 3(C)(vi) hereof) shall
be determined pursuant to the provisions of Paragraph 3(C)(vi) hereof.

          3.   Compensation and Benefits.  A. Salary.  United will pay Executive
the following salary payments:

                  (i)     Executive's monthly salary as in effective on the
Effective Date for the month of September 2002.

                  (ii)     From October 1, 2002 through the end of the Term,
United will pay Executive a monthly salary in the amount of $2,000.00. Such
payments  will be made on the same schedule as salary payments are made to
actively employed officers of United from time to time, currently the 15th and
last day of each month.  During the Term, Executive will not be entitled to any
increase nor subject to any decrease in such salary payments.  Any amounts will
be prorated for any partial month.

                   (iii)     United shall also pay Executive a lump sum payment
of $1,600,000.00 upon the expiration of the revocation period set out in
paragraph 9(B)(iv).

> All payments made pursuant to this Paragraph 3 will be subject to withholding
> for taxes and other purposes as required by applicable law.  The lump sum
> payment made pursuant to (iii) of this Paragraph 3 shall not be considered to
> be Earnings for purposes of any employee benefit plan sponsored by United.

          B.    Incentive Compensation.  If a Performance Incentive Plan (or any
successor Plan) award is granted for 2002 performance or thereafter, Executive
will not be eligible for any award.

          C.    Benefits.  Notwithstanding what may be provided to other active
employees of United from time to time or whether Executive may have been covered
by a benefit plan prior to the Effective Date, the only benefits that Executive
shall be entitled to during the Term are as follows: (i) Free and Reduced Rate
Transportation.  United shall provide to Executive and his eligibles free and
reduced rate transportation of the type granted to actively employed officers in
accordance with company regulations as revised from time to time (the
"Transportation Benefits").   (ii) United Air Lines, Inc. Management and
Salaried Employees' Retirement Plan.  Executive shall continue to participate in
(A) the Retirement Plan and (B) the United Air Lines, Inc. Supplemental
Retirement Plan (hereinafter collectively the "Retirement Plans") in accordance
with their terms, pursuant to which Executive will be credited with Years (and
Months) of Participation (and Service) (as such terms are defined in the
Retirement Plan) for the period of the Term.   (iii) Management Medical/Dental. 
Executive and his eligible dependents shall continue to be covered by the
Management Medical/Dental Plan in the same manner as other active management
employees.  In the event active management employees are required to pay a
portion of the premium or cost for coverage under the Medical/Dental Plan,
Executive shall be entitled to such coverage provided he makes all required
payments in a timely manner as determined by the Plan Administrator of the
Management Medical/Dental Plan.   (iv) Group Life Insurance.  Executive shall
continue to be covered by Group Life Insurance including Contributory Life
Insurance (if so covered), on the same basis as other active management
employees, provided the appropriate payroll deductions are authorized and in
accordance with the terms of the policies.   (v) Officer's Accidental Death and
Dismemberment Insurance/Split Dollar Life Insurance. Executive's Officer's
Accidental Death and Dismemberment coverage will continue until the end of the
Term. If Executive is covered by the Officer's Split Dollar Life Insurance as of
the Effective Date, Executive will continue to be covered by such insurance
until the end of the Term or, if sooner, until UA cancels such coverage for
active officers.  The terms of Executive's coverage and option for continuation
of the Officer's Split Dollar Life Insurance after the end of the Term or upon
cancellation will be explained in a separate letter upon the end of the Term or
upon cancellation.   (vi) (a)  Stock.  Executive shall forfeit all vested and
unvested stock options granted under UAL's equity incentive plans (the "Equity
Plans") prior to the Effective Date.  Executive shall retain any restricted
stock granted to him pursuant to the Equity Plans.         (b)  Executive will
not be eligible for any grants made under the Equity Plans after the Effective
Date.   (vii)      Other Benefits.  Executive will continue to be eligible to
participate in the stock purchase plan, 401(k) plan, Flexible Spending Account
and Employee Stock Ownership Plan, and be eligible for payroll savings bonds on
the same basis as other active employees.  Executive will also be eligible to
utilize the Credit Union subject to its rules.

(viii)     Vacation and Holidays.  Executive shall be paid for eight (8) weeks
of accrued vacation upon the expiration of the revocation period set out in
paragraph 9(B)(iv). No vacation or holiday time will be accrued or taken after
the Effective Date.

(ix)      Outplacement Benefits.  For a period of 12 months following the end of
the Term, Executive will be provided with outplacement assistance appropriate to
the Executive Position held by the Executive prior to the Effective Date.

(x)      Automobile.  UA will transfer title to the automobile provided to
Executive by UA immediately prior to the Effective Date.

(xi)     Directors and Officers Liability Insurance.  During the Term United
shall cause Executive to be covered by directors and officers liability
insurance to the same extent as active directors and officers of United are
covered by such insurance.

(xii)     Executive Assistant.  For a period commencing on the Effective Date
through December 31, 2002, United will continue to employ Rudi Meskele as
Executive's assistant as she is presently employed, provide her with suitable
working space and equipment, and authorize her to provide services to Executive
as Executive's assistant through December 31, 2002.

                    D.     Each of the benefits enumerated in Paragraph 3(C) is
subject to the practices, rules, and regulations of United, as in effect from
time to time. E.     (i) Notwithstanding any other provisions of this Agreement,
in the event that any payment or benefit received or to be received by Executive
hereunder, when taken together with any payment or benefits received or to be
received pursuant to the terms of any other plan, arrangement or agreement with
United, or any affiliate thereof (all such payments and benefits being
hereinafter called "Total Payments") would be subject (in whole or part), to any
excise tax (the "Excise Tax") imposed under section 4999 of the Internal Revenue
Code of 1986, as amended (the "Code"), then, the payments under Paragraph 3(A)
shall first be reduced and individual benefits under Paragraph 3(C) shall
thereafter be eliminated, to the extent necessary so that no portion of the
Total Payments is subject to the Excise Tax, but only if (A) the net amount of
such Total Payments, as so reduced (and after subtracting the net amount of
federal, state and local income taxes on such reduced Total Payments) is greater
than or equal to (B) the net amount of such Total Payments without such
reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which
Executive would be subject in respect of such unreduced Total Payments);
provided, however, that Executive may elect to have individual benefits under
Paragraph 3(C) eliminated prior to any reduction of the cash payments under
Paragraphs 3(A).

(ii)     For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which Executive shall have waived at such time and
in such manner as not to constitute a "payment" within the meaning of section
280G(b) of the Code shall be taken into account, (ii) no portion of the Total
Payments shall be taken into account which, in the opinion of tax counsel ("Tax
Counsel") reasonably acceptable to Executive and selected by the accounting firm
(the "Auditor") which was, immediately prior to the Effective Date, United's
independent auditor, does not constitute a "parachute payment" within the
meaning of section 280G(b)(2) of the Code (including by reason of section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of Tax
Counsel, constitutes reasonable compensation for services actually rendered,
within the meaning of section 280G(b)(4)(B) of the Code, in excess of the Base
Amount (as defined in section 280G(b)(3) of the Code) allocable to such
reasonable compensation, and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Auditor in accordance with the principles of sections 280G(d)(3) and (4)
of the Code.

F.     Air Transportation Safety and System Stabilization Act.
  (i)     Notwithstanding any other provisions of this Agreement, in the event
that any payment or benefit received or to be received by the Executive
hereunder, when taken together with any payment or benefits received or to be
received pursuant to the terms of any other plan, arrangement, or agreement with
United, or any affiliate thereof which is, in the opinion of counsel selected by
United ("Counsel"), included in "Total Compensation" as defined by Section
104(b) of the Air Transportation Safety and System Stabilization Act (the "Act")
would, in the opinion of Counsel, exceed the limitation under Section 104(a) of
the Act, then the payments under  Paragraph 3(A) included in Total Compensation
shall first be reduced and individual benefits under Paragraph 3(C) included in
Total Compensation shall thereafter be eliminated, provided, however, that
Executive may elect to have individual benefits under Paragraph 3(C) eliminated
prior to any reduction of the cash payments under Paragraph 3(A).

(ii) Paragraph 3(F)(i) will not apply if (a) United does not apply for Federal
credit instrument under the Act by the deadline stipulated in the Act or any
amendment thereto or (b) if United does apply for a Federal credit instrument
under the Act by the deadline but such Federal credit instrument is not actually
issued to United for any reason other than because the Executive's Total
Compensation exceeds the limitation under Section 104(a) of the Act.          
4.    Termination of Employment Under Agreement.  Executive's employment under
this Agreement shall terminate and Executive will no longer have the status of
an active employee of United and will no longer be entitled to any of the
benefits of this Agreement (including the entitlement to the benefits described
in Paragraph 3(C), other than those required by law or otherwise vested), on the
happening of the earliest of the following events: (i) Executive's death;

(ii) Any material breach by Executive of Paragraph 6 or 9 hereof or the failure
by Executive to provide notice to United pursuant to Paragraph 6(C) hereof;

(iii) Executive's termination for Cause (as defined below).

For purposes hereof, "Cause" shall mean (a) the willful and continued failure by
Executive to substantially perform Executive's duties with United (other than
any such failure resulting from Executive's incapacity due to physical or mental
illness) after a written demand for substantial performance is delivered to
Executive by the Board of Directors of UAL (the "Board"), which demand
specifically identifies the manner in which the Board believes that Executive
has not substantially performed Executive's duties,  (b) the willful engaging by
Executive in conduct, including any conduct that is a violation of Executive's
duties set forth under Paragraph 7 or 8 hereof, which is demonstrably and
materially injurious to United or its subsidiaries, monetarily or otherwise, or
(c) Executive's conviction for the commission of a felony.  For purposes of
clauses (a) and (b) of this definition, no act, or failure to act, on
Executive's part shall be deemed "willful" unless done, or omitted to be done,
by Executive not in good faith and without reasonable belief that Executive's
act, or failure to act, was in the best interest of United.

          5.    Regulations.  During his employment, Executive will be governed
by applicable United regulations, as in effect from time to time, to the extent
that such regulations are consistent with Executive's status as an on-call
employee. 6.      Confidentiality.

         A. For purposes of this Agreement "Confidential Information" shall mean
and include, but not be limited to, the kinds of services provided or proposed
to be provided by United to customers, the manner in which such services are
performed or offered to be performed, information concerning United's fleet
plan, cost structure, strategic plan, labor strategy, information concerning the
creation, acquisition or disposition of products and services, personnel
information, and other trade secrets and confidential or proprietary information
concerning United's business, but shall not include information which (I) is or
becomes generally available to the public other than as a result of a disclosure
by Executive, (II) was available to Executive on a non-confidential basis prior
to its disclosure by UAL or UA, or (III) becomes available to Executive on a
non-confidential basis from a person other than UAL, UA or their officers,
directors, employees or agents who is not otherwise bound by any confidentiality
obligations with respect to the information provided to Executive (the
"Confidential Information").

>           B.      (i)  Executive acknowledges that: (a) United's business is
> intensely competitive and that Executive's employment by United has required
> and during the Term may continue to require that Executive have access to and
> knowledge of Confidential Information of United, (b) the direct or indirect
> disclosure of any Confidential Information would place United at a
> disadvantage and would do damage, monetary or otherwise, to United's business,
> and (c) the engaging by Executive in any of the activities prohibited by this
> Paragraph 6 may constitute improper appropriation or use of such Confidential
> Information.  Executive expressly acknowledges the trade secret status of the
> Confidential Information and that the Confidential Information constitutes a
> protectible business interest of United.

>                     (ii)  Whether directly or indirectly, individually, as a
> director, stockholder, owner, partner, employee, principal, or agent of any
> business, or in any other capacity, during the Term of this Agreement and for
> the three (3) year period thereafter, Executive shall not make known,
> disclose, furnish, make available or utilize any of the Confidential
> Information, other than in the proper performance of the duties contemplated
> under this Agreement.  Executive shall return any tangible Confidential
> Information, including photocopies, extracts and summaries thereof, or any
> such information stored electronically on tapes, computer disks, or in any
> other manner that Executive has in his possession (a) on the Effective Date of
> this Agreement, (b) at the end of the Term, and (c) at such time as United
> requests Executive to do so.

>                      (iii)  Executive acknowledges and agrees that due to the
> confidential and proprietary nature of the Confidential Information he or she
> possesses, a breach or threatened breach by him or her of any of the
> provisions contained in this Paragraph 6 will cause United irreparable
> injury.  Therefore, in addition to any other rights or remedies, Executive
> agrees that United shall be entitled to a temporary, preliminary, and
> permanent injunction enjoining or restraining Executive from any such
> violation or threatened violation, without the necessity of proving the
> inadequacy of monetary damages or the posting of any bond or security. 
> Executive consents to jurisdiction for such enforcement in any state or
> federal court in the State of Illinois.

>                      (iv)  Executive further acknowledges and agrees that due
> to the uniqueness of his services and confidential nature of the Confidential
> Information he possesses, the covenants set forth herein are reasonable and
> necessary for the protection of the business and goodwill of United.

>                       Executive understands that it is United's intent to have
> this promise of confidentiality enforced to its fullest extent.  Accordingly,
> Executive and United agree that, if any portion of this promise of
> confidentiality is unenforceable, the court should still construe and enforce
> this promise of confidentiality to the fullest extent permitted by law.

>                        C.     Executive agrees not to take a Competitive
> Position (as defined below) for a Competitor (as defined below) for the period
> commencing on the Effective Date and ending on September 2, 2003.  For
> purposes of this Agreement, (1) "Competitor" means any airline or air carrier
> or any company affiliated directly or indirectly with another airline or air
> carrier provided each case such entity is a direct and material competitor of
> the Company, and (2) "Competitive Position" means becoming employed by, a
> member of the board of directors of, a consultant to, or to otherwise provide
> services of any nature to a Competitor directly or indirectly.  If on or
> before September 3, 2003, Executive desires to provide services whether as a
> consultant, employee or otherwise to a Competitor or possible Competitor
> Executive shall notify United in writing by registered mail addressed to the
> General Counsel of United at its principal World Headquarters offices.  Within
> ten days United shall either (x) determine that such entity is not a
> Competitor, or (y) determine that such entity is a Competitor, and if the
> entity is a Competitor, United will reasonably consider such request and will
> not unreasonably withhold, delay, or condition its consent to Executive's
> providing services to such entity; and in either case give prompt written
> notice of such decision to Executive.

>                          D.      Executive agrees to keep the terms of and
> circumstances surrounding this Agreement and of his working arrangement, as
> defined herein, confidential except that the source and amount of his income
> may be revealed as necessary for tax, loan purposes and the like and except as
> set forth in the mutually agreed announcement by United and Executive, and
> except that Executive may advise any prospective or future employer of the
> provisions this Paragraph 6.

          7.    Non-Disparagement.  A.  Executive agrees not to make, or cause
to be made, any statement, observation or opinion, or communicate any
information (whether oral or written, directly or indirectly) that (a) accuses
or implies that United and/or any of its parents, subsidiaries and affiliates,
together with their respective present or former officers, directors, partners,
shareholders, employees and agents, and each of their predecessors, successors
and assigns, engaged in any wrongful, unlawful or improper conduct, whether
relating to Executive's employment (or the termination thereof), the business or
operations of United, or otherwise; or (b) disparages, impugns or in any way
reflects adversely upon the business or reputation of United and/or any of its
parents, subsidiaries and affiliates, together with their respective present or
former officers, directors, partners, shareholders, employees and agents, and
each of their predecessors, successors and assigns.

>            B. United agrees not to authorize any statement, observation or
> opinion (whether oral or written, direct or indirect) that is materially
> injurious to Executive and that (a) accuses or implies that Executive engaged
> in any wrongful, unlawful or improper conduct relating to Executive's
> employment with United or (b) disparages, impugns or in any way reflects
> adversely upon the reputation of Executive.

>            C. Nothing herein shall be deemed to preclude Executive or United
> from providing truthful testimony or information pursuant to subpoena, court
> order or similar legal process.

          8.    Non-Solicitation of Employees:  Executive agrees that Executive
will not, for a period of two years following the Effective Date, directly or
indirectly, for the benefit of any Competitor (as defined in Paragraph 6(C)
hereof) of United, solicit the employment or services of, hire, or assist in the
hiring of any person eligible for the Performance Incentive Plan or any
successor Plan.

          9.    Assent and Release.  A.  In consideration for the payments and
benefits provided in this Agreement, Executive hereby voluntarily, knowingly,
willingly, irrevocably, and unconditionally releases UA and UAL together with
their respective parents, subsidiaries and affiliates, and each of their
respective officers, directors, employees, representatives, attorneys and
agents, and each of their respective predecessors, successors and assigns
(collectively, the "Releasees") from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, causes of action, rights, costs,
losses, debts, and expenses of any nature whatsoever, known or unknown, which
against them Executive or his successors or assigns ever had, now have or
hereafter can, shall or may have (either directly, indirectly, derivatively or
in any other representative capacity) by reason of any matter, fact or cause
whatsoever arising from the beginning of time to the date of this Agreement,
including without limitation all claims arising under Title VII of the Civil
Rights Act of 1991, the federal Age Discrimination in Employment Act of 1967
("ADEA"), the Americans with Disabilities Act of 1990, the Employee Retirement
Income Security Act of 1974, the Family and Medical Leave Act of 1993, the Equal
Pay Act of 1963, each as amended; and all other federal, state or local laws,
rules, regulations, judicial decisions or public policies now or hereafter
recognized, including but not limited to the California Fair Employment and
Housing Act, the Colorado anti-discrimination laws, the Illinois Human Rights
Act, the New Jersey Law Against Discrimination and the New York City and State
Human Rights Law, each as amended.  This release by Executive of the Releasees
also includes, without limitation, all claims arising under each employee
pension, employee welfare, and executive compensation plan of United now in
effect or hereafter adopted, except for any benefits to be provided to Executive
under this Agreement or in the normal course of Executive's employment through
the Effective Date.  It is agreed that this paragraph shall survive termination
of the Agreement.  Nothing in this Paragraph 9 shall affect or impair any right
that Executive has (1) to indemnification pursuant to United's bylaws or any
other agreement with United or applicable law, (2) to any vested benefit under
United's employee benefit plans, or (3) under this Agreement.

>               B.      Executive expressly acknowledges and agrees that, by
> entering into this Agreement, Executive is waiving any and all rights or
> claims that he may have arising under the ADEA, as amended, which have arisen
> on or before the date of execution of this Agreement.  Executive further
> expressly acknowledges and agrees that:

    (i) In return for this Agreement, Executive will receive compensation beyond
that which he was already entitled to receive before entering into this
Agreement;        (ii) Executive has been advised by United to consult with an
attorney before signing this Agreement;        (iii) Executive was given a copy
of this Agreement on September 5, 2002.  Executive has been informed that
Executive has not less than twenty-one (21) days from September 5, 2002 within
which to consider the Agreement and, if Executive considers this Agreement for
fewer than twenty-one (21) days, then Executive agrees that he has had a
reasonable period of time to consider the Agreement; and        (iv) Executive
was informed that Executive had seven (7) days following the date of execution
of the Agreement in which to revoke the Agreement.  After seven (7) days this
Agreement will become effective, enforceable and irrevocable unless written
revocation is received by the undersigned from Executive on or before the close
of business on the seventh (7th) day after Executive executed this Agreement. 
If Executive revokes this Agreement it shall not be effective or enforceable and
Executive will not receive the compensation or benefits described in this
Agreement.
            C.   Waiver of Unknown Claims:  It is the intention of Executive and
United in executing this Agreement that the same shall be effective as a bar to
each and every claim, demand and cause of action hereinabove specified.  In
furtherance of this intention, Executive hereby expressly waives any and all
rights and benefits conferred upon Executive by the provisions of SECTION 1542
OF THE CALIFORNIA CIVIL CODE, to the extent applicable to Executive, and
expressly consents that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including as well
those related to unknown and unsuspected claims, demands and causes of action,
if any, as well as those relating to any other claims, demands and causes of
action hereinabove specified.  SECTION 1542 provides:
  "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS FAVOR AT TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR." Executive acknowledges that Executive may hereafter discover claims or
facts in addition to or different from those which Executive now knows or
believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected this settlement.

         10.    Non-Assignability; Assignment in the Event of Acquisition or
Merger.  This Agreement and the benefits hereunder are not assignable or
transferable by Executive; the rights and obligations of United under this
Agreement will automatically be deemed to be assigned by United to any
corporation or entity into which United may be merged or consolidate.

         11.    Applicable Law.  This Agreement shall be construed in accordance
with the laws of the State of Illinois, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by the laws of, the State of Illinois, without regard to principles of
conflict of laws.

          12.    Paragraph Reference.  Any reference to paragraphs or
subparagraphs shall be references to paragraphs or subparagraphs of this
Agreement unless expressly stated otherwise.

          13.    Severability.  If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect the other
provisions or applications of this Agreement which can be given effect without
the invalid provisions or application in accordance with the essential intent
and purpose of this Agreement, and to this end the provisions of this Agreement
are declared to be severable.  Moreover, if any one or more of the provisions
contained in this Agreement is held to be excessively broad as to duration,
scope, activity or subject, such provisions will be construed by limiting and
reducing them so as to be enforceable to the maximum extent compatible with
applicable law and with the essential intent and purpose of this Agreement.

          14.    Supersedes Prior Agreement(s).  This Agreement supersedes and
voids any prior oral or written agreement relating in any way to Executive's
employment with UA or UAL which may have been entered into between the parties
hereto.  Any change to this Agreement after the Effective Date must be in
writing and must be executed by UA, UAL and Executive.

          15.    No Mitigation.  United agrees that Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
Executive by United pursuant to this Agreement.  Furthermore, the amount of any
payment or benefit provided for in this Agreement shall not be reduced by any
compensation earned by Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by Executive to United, or otherwise.

          16.    Legal Fees; Arbitration.  United shall pay Executive's
reasonable legal fees and expenses up to a maximum of $20,000.000 incurred in
connection with the review and preparation of this Agreement.  United shall pay
to Executive all reasonable legal fees and expenses incurred by Executive in
disputing in good faith any issue hereunder or under the or in seeking in good
faith to obtain or enforce any benefit or right provided hereunder. Payments
requested by Executive pursuant to this Paragraph 16 shall be made, without
exception, within five (5) business days after delivery of Executive's written
requests for payment accompanied with such evidence of fees and expenses
incurred as United reasonably may require.  Any dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by
arbitration in Chicago, Illinois, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association then
in effect.  Executive consents to arbitration in Chicago, Illinois, as set forth
above, agrees that judgment may be entered in the courts of the State of
Illinois on any such arbitration award, consents to the jurisdiction of the
courts of Illinois, both state and federal, for the enforcement of any such
arbitration award and agrees not to disturb such choice of forum. 
Notwithstanding the above, Executive further agrees that United may seek
temporary, preliminary or permanent injunctive relief to enforce the provisions
contained in Paragraph 6, without first proceeding to arbitration.
 
 

          United and Executive, having read and understood this Agreement and,
having consulted with others as appropriate, hereby agree to be bound by its
terms.

          IN WITNESS WHEREOF, the parties have executed this Agreement effective
as of September 2, 2002, at the World Headquarters of United Air Lines, Inc.,
1200 East Algonquin Road, Elk Grove Twp., Illinois 60007.
 
 
 

UAL CORPORATION AND                                                      
EXECUTIVE
UNITED AIR LINES, INC.   By:        /s/ Glenn F.
Tilton                                                               /s/ Rono J.
Dutta
Name:  Glenn F.
Tilton                                                                    Rono
J. Dutta
Title:     Chairman and Chief
             Executive Officer